DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
 Response to Amendment
The amendment filed on December 23, 2021 has been entered. Claims 1-3, 7, 8, 19, and 20 remain pending in the application. It is noted that the amendment to claims 19 and 20, replacing “pressure control mechanism” with “valve” obviates the invocation of interpretation under 35 USC 112 (f). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "tip" in  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The limitation “tip of nozzle” is interpreted as the end section of nozzle wherein the tip is facing the workpiece.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-3, 7, 8, 19, and 20 is/are rejected under 35 U.S.C. 103. 
Claims 1-3, 7, 8, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US 20170087667 (hereafter Yamamoto) and further in view of Richerzhagen, CA2330426 (hereafter Richerzhagen).
Regarding claim 1, Yamamoto teaches a laser peening apparatus with a nozzle that emits fluid and laser beam to a work piece. Yamamoto  teaches
“A laser peening processing apparatus comprising:” (FIG. 48 is a conceptual view illustrating a principle of laser peening.)

    PNG
    media_image1.png
    659
    470
    media_image1.png
    Greyscale

Fig. 1 of Yamamoto teaches laser peening apparatus
“a laser oscillator that oscillates a laser light;” (The claim recites intended use of laser oscillator. Fig. 1 teaches laser light source 11 )
 “and a nozzle that focuses the laser light and irradiates a surface to be processed of a workpiece with the focused laser light while making a liquid flow toward the surface to be processed,” (Fig. 2 teaches nozzle 5 focusing laser beam 11a and water stream 5 directed towards workpiece 1.) 


    PNG
    media_image2.png
    517
    525
    media_image2.png
    Greyscale

Fig. 2 teaches laser beam surrounded by water 
“wherein a straightener, comprising a straightening vane, that straightens a flow of the liquid is disposed on the nozzle, wherein the straightening vane comprises a gap through which the liquid passes, wherein, in a cross-sectional view, the gap comprises a star shape,” (The limitation “straightens a flow of the liquid is disposed on the nozzle” describes intended use of the straightener. Yamamoto teaches a straightening vane 126 in Fig. 45 and 46 with flow paths. The flow paths correspond to gap in the instant claim. Yamamoto teaches in paragraph [170] “a flow path in the flow smoothing cylinder 126a and four flow paths divided from the annular section by the four flow smoothing plates 126b. The number of the flow smoothing plates 126b is not limited to four, but may be three or more than four.” And in paragraph [172] “Though the example in which the flow smoothing plate 126b spreads radially and extends axially is shown, they may be inclined from the axial or/and radial direction of the flow smoothing plate 126b. Alternatively, flow smoothing wing may be provided along inner surface of the water nozzle 5.” Hence Yamamoto anticipates the shape of the vane can be star shaped with smoothing plates 126b.)


    PNG
    media_image3.png
    474
    789
    media_image3.png
    Greyscale

Fig. 3 and 5 of Richerzhagen teaches cone shaped outward tapering whereas vane is located above it
“and wherein the straightener further includes a tapered part formed inside a tip of the nozzle, the tip forming a flow path of the liquid, the flow path having a circular cross section, a diameter of the flow path becoming larger gradually toward a tip side of the nozzle.” 
However, Yamamoto does not teach a diameter of the flow path becoming larger gradually toward a tip side. The limitation “a diameter of the flow path becoming larger gradually” describes a cone shape. Richerzhagen teaches a laser device for shaping work pieces using “a laser beam which is injected into a stream of liquid (25). The liquid which is to be formed into a stream (25) by a nozzle channel (29) is fed to the nozzle channel opening (28) such that the flow does not swirl” in abstract. Richerzhagen teaches in Fig. 3, 5 and claim 7 “the nozzle outlet (26) designed as a cone (35)”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the end of the nozzle of Yamamoto to make it a cone shaped as taught by Richerzhagen. One of ordinary skill in the art would have been motivated to do so because “the conical design of the inner jacket 35 facilitates the application of a reflective coating, does not interfere with the liquid jet in any way and, by virtue of its inclination, reinforces the reflection behavior for possibly from the liquid jet 25 as a result of mechanical inhomogeneities (shock wave, impurities which have slipped despite filtering)” as taught by Richerzhagen in page 14 of the attached machine translation.)

    PNG
    media_image4.png
    758
    674
    media_image4.png
    Greyscale

Fig. 1 of Richerzhagen teaches laser peening apparatus 
Regarding claim 2, Yamamoto teaches,
“A laser peening processing apparatus according to claim 1; wherein the straightening vane is disposed on the tip of the nozzle, as the straightener.” (Fig. 45 of Yamamoto teaches vane 126 on a tip of the nozzle 5. Paragraph [126] 
Regarding claim 3, Yamamoto teaches,
“A laser peening processing apparatus according to claim 1, wherein the straightening vane comprising the gap through which the liquid passes is disposed on the tip of the nozzle, as the straightener, the cross section of the gap comprising the star shape.” (Similar scope as claim 1 and 2 and therefore rejected under the same argument.)

    PNG
    media_image5.png
    614
    538
    media_image5.png
    Greyscale

Fig. 45 of Yamamoto teaches nozzle with straightening vane 126 and tapering 123

    PNG
    media_image6.png
    566
    753
    media_image6.png
    Greyscale

Fig. 46 of Yamamoto teaches vane with gap for flow path and plates. The schematic on right envisions a cross-section of the gap with five plates
Regarding claim 7, Yamamoto teaches,
“A laser peening processing apparatus according to claim 1, wherein the nozzle is configured to irradiate the laser light and make the liquid flow, an outflow direction of the liquid being same as an irradiation direction of the laser light.” 
Regarding claim 8, Yamamoto teaches,
“A laser peening processing apparatus according to claim 1, wherein the nozzle is configured to irradiate the laser light and make the liquid flow,” (Similar scope to claim 7 and therefore rejected under the same argument)
 “an outflow direction of the liquid and an irradiation direction of the laser light being vertically downward.” (Yamamoto teaches in Fig. 45 the outflow direction of the liquid and laser light are same. Yamamoto further teaches in paragraph [79] “the workpiece 1 may be disposed in the lateral direction of or vertically below the water nozzle 5.” Hence it is implied that when workpiece 1 is disposed vertically below the water nozzle 5, the outflow direction of liquid and the irradiation direction of laser light would be vertically downward.  Additionally, since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 19,
“A laser peening processing apparatus according to claim 1, further comprising: a valve configured to control a pressure of the flow of liquid injected towards a surface, to be processed, of the workpiece.” (Fig. 1 and paragraph [69] of Yamamoto teaches “The water stream source 21 supplies water for forming a 
Regarding claim 20,
“A laser peening processing apparatus according to claim 2, further comprising: a valve configured to control a pressure of the liquid injected towards a surface, to be processed, of the workpiece.” (Similar scope to claim 19 and therefore rejected under the same argument.)
Response to Arguments
Applicant’s arguments filed on December 23, 2021 with respect to claim(s) 1-3, 7-8, 19-20 have been considered but are not persuasive. The applicant incorporated the subject matter of now cancelled claim 5 into claim 1. Hence 102 rejection of claim 1 mailed on 10/25/2021 is withdrawn and a new 103 rejection is made in view of Yamamoto and Richerzhagen as discussed above.
In response to applicant's argument on page 7 that Yamamoto's tapered part has a different function, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Additionally, “straightening function” is a functional limitation. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references on page 7, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 090 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Yamamoto teaches a laser peening apparatus with a nozzle that emits fluid and laser beam to a workpiece. The nozzle is tapered and have flow straightener to straighten turbulent water stream. Richerzhagen teaches cone shaped flow straighteners to improve the liquid flow even better.
The applicant’s request on page 8 to re-enter non-elected claim 10 is denied because there is no allowable generic claim.
The applicant argues on page 8 that the Examiner retrieves certified copy of priority documents. In response, the office points the applicant to page 2 of ADS, section: Foreign Priority Information. 
The applicant argues on page 6-8 that Yamamoto does not teach a diameter of the flow path becoming larger gradually toward a tip side. However, the office action mailed on October 25, 2021 relied on Richerzhagen to teach this limitation. The argument is not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180281109, Fig. 1
US 20180161928, Fig. 3 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA FERDOUSI/Examiner, Art Unit 3761      

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761